DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Response to Amendment
2. Amendments filed 6/1/2022 have been entered, wherein claims 1 and 3 are amended and claim 5 is new. Accordingly, claims 1-5 have been examined herein. The previous 35 USC 112(a) and 112(b) rejections have been withdrawn due to applicant’s amendments. 
Claim Objections
3. Claims 1 and 3-5 are objected to because of the following informalities:  
Claim 1, lines 10-11, “imaging means illuminating a ground surface of the wafer which is held on the holding surface and ground with the grinding stones and imaging the ground surface” should read “imaging means illuminating a ground surface of the wafer, which is held on the holding surface and ground with the grinding stones, [[and]] while imaging the ground surface”
Claims 3 and 4 recite the term “said grinding means”. However, the amended claim 1 now includes a “grinding means” and a “cleaning grinding means”. To promote clarity, consider renaming “grinding means” to “wafer grinding means” in order to avoid any confusion or lack of antecedent basis issues. 
Claim 5, “griding” should read “grinding” 
Appropriate correction is required.
 Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are:
Claim 1, “holding table rotation means”. Further, the applicant provides proper corresponding structure as the pulley mechanism and corresponding components. 
Claim 1, “grinding means”. Further, the applicant provides proper corresponding structure in the last paragraph of page 12 of the specification. 
Claim 1, “notification means”. Further, the applicant provides proper corresponding structure as a monitor and/or alarm. 
Claim 1, “imaging means”. Further, the applicant provides proper corresponding structure as a line sensor camera. 
Claim 1, “detecting means”. Further, the applicant provides proper corresponding structure as the control means, which is further provided as a central processing unit (CPU) and a memory. 
Claim 1, “cleaning grinding means”. Further, the applicant provides proper corresponding structure as a cleaning grinding stone 82.
Claim 1, “storage means”. Further, the applicant provides proper corresponding structure as a central processing unit (CPU) and a memory. 
Claim 1, “control means”. Further, the applicant provides proper corresponding structure as a central processing unit (CPU) and a memory.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 1, line 9, “a cleaning means including”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US PGPUB 20170370856), hereinafter Takeda, in view of Maruyama et al. (US Patent 7112889), hereinafter Maruyama, and further in view of Yamamoto et al. (US Patent 5831854), hereinafter Yamamoto, and yet further in view of Masaaki (JP 2015054362).
Regarding claim 1, Takeda teaches a grinding apparatus (fig. 1) comprising: 
a holding table (fig. 5A, chuck table 6) (Takeda teaches the chuck table 6 functions as a table for holding a wafer under suction [0027]. Takeda also teaches suction means connected to the chuck table 6 is operated to hold the wafer through the protective tape PT on the chuck table 6 under suction [0039].) having a holding surface on which a wafer is held (fig. 5A, wafer 10 is held on a holding surface of the chuck table 6); 
holding table rotation means rotating the holding table (Takeda teaches each chuck table 6 is rotatable about its axis in a horizontal plane. Takeda also teaches each chuck table 6 is rotated in the direction shown by an arrow 6a (fig. 5A) by a rotational drive mechanism. Further, Takeda’s rotational drive mechanism qualifies as equivalents thereof. [0027]) with a center of the holding table as an axis for rotation (Takeda teaches each chuck table 6 is rotatable about its axis in a horizontal plane [0027].); 
grinding means grinding the wafer held on the holding surface with grinding stones (figs. 5A and 5B; [0040] Further, Takeda’s structure qualifies as equivalents thereof.); 
notification means (Takeda teaches display means 18 (fig. 6B). Takeda’s structure qualifies as equivalents thereof.) notifying an operator of various kinds of information (paragraphs 0035, 0042 and 0043); 
a cleaning means having a housing (Takeda’s imaging means 74 and determining section 20c are being interpreted as the cleaning means. Additionally, the cleaning means has a housing (figs. 1 and 2)) including: 
imaging means (imaging means 74, fig. 2; Takeda’s structure qualifies as equivalents thereof.) illuminating a ground surface of the wafer which is held on the holding surface and ground with the grinding stones and imaging the ground surface (fig. 6A, paragraphs 0042 and 0034; Takeda teaches the imaging means illuminates a ground surface of the wafer which is held on the holding surface and ground with the grinding stones and imaging the ground surface); 
detecting means (Takeda teaches determining section 20c for determining the internal crack is previously stored as a program in the read only memory (ROM). Takeda’s structure qualifies as equivalents thereof) detecting a cross line on the ground surface of the wafer (It would have been obvious to a person having ordinary skill in the art that Takeda’s teaching of detecting the internal crack also teaches detecting a cross line on the ground surface of the wafer. Specifically, an internal crack would be present as a cross line on the ground surface of the wafer. Additionally, the instant specification teaches “When the wafer W is ground in this state, a cross-shaped crack (cross line) is caused in the wafer” (last paragraph of page 25 of the instant specification). As best understood by the examiner, Takeda’s teaching is substantially similar to the claimed invention) in a picture imaged by the imaging means [0043] and an X-axis and Y-axis coordinate position of the cross line (Takeda teaches it is preferable to specify the coordinate positions of the cracks and then record them into the coordinate recording section 20d of the control means 20 [0044], fig. 6B. Further, it would be obvious to record the location of the defect using Cartesian coordinate system so that the defect can be identified accurately.); 
storage means (Takeda teaches the coordinate recording section 20d is defined in memory areas in the random access memory (RAM) [0035]. Takeda’s structure qualifies as equivalents thereof) storing the X-axis and Y-axis coordinate position of the cross line detected by the detecting means (Takeda teaches it is preferable to specify the coordinate positions of the cracks and then record them into the coordinate recording section 20d of the control means 20 [0044], fig. 6B. Further, it would be obvious to record the location of the defect using Cartesian coordinate system so that the defect can be identified accurately.); 2and 
control means (Takeda teaches control means 20 is configured by a computer, which includes a central processing unit (CPU). Takeda’s structure qualifies as equivalents thereof [0035]) causing the notification means to notify the operator that the detecting means has detected the cross line (Takeda teaches the images are processed so that the defects are displayed on the screen of the display means 18 as shown in fig. 6B [0043]. Therefore, Takeda teaches control means causing the notification means to notify the operator that the detecting means has detected the cross line) and stopping grinding operations of the grinding apparatus (fig. 1 shows the inspection position A is different from the grinding positions B and C. Therefore, when the wafer is in the inspection position A, the grinding operations of the grinding apparatus are halted with respect to the wafer under examination.).  
Takeda may not explicitly teach a holding table including a porous plate; a spotlight illuminating the holding surface situated below the X-axis and Y-axis coordinate position of the cross-line on the wafer after the wafer has been removed from the holding surface; and 
cleaning grinding means configured for grinding the holding surface.

However, Maruyama teaches a vacuum chuck table 90 comprises a table body and a porous plate 94. A wafer is placed on the porous plate 94, and is fixed onto the porous plate by suctioning through the holes (col. 18, lines 54-62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the teachings of Maruyama to provide a suction chuck including a holding table which includes a porous plate. Doing so would have been a simple substitution for one known suction chuck apparatus for another known suction chuck apparatus to arrive at the predictable result of holding a wafer via suction. 
Takeda in view of Maruyama may not teach a spotlight illuminating the holding surface situated below the X-axis and Y-axis coordinate position of the cross-line on the wafer after the wafer has been removed from the holding surface; and 
cleaning grinding means configured for grinding the holding surface.

However, Yamamoto teaches a method and device for supporting the repair of defective substrates. Additionally, Yamamoto teaches the locations of defects on the substrate are indicated by a spotlight (col. 4, lines 15-18). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda in view of Maruyama to incorporate the teachings of Yamamoto to provide a grinding apparatus with a spotlight for illuminating the locations of defects. Specifically, it would have been obvious to incorporate the spotlight to illuminate the coordinate positions of the defects, wherein the coordinate positions are obtained from the control means and the coordinate recording section 20d. Takeda already teaches displaying the coordinates on the display means 18. Including the spotlight would additionally allow the operator to not only view the defect on the screen of the display means, but also view the defect on the actual wafer. Additionally, this would allow the operator to compare the physical workpiece with the electronic display means and to correlate the two. 
Takeda in view of Maruyama and further in view of Yamamoto teaches a spotlight illuminating the holding surface situated below the X-axis and Y-axis coordinate position of the cross-line on the wafer after the wafer has been removed from the holding surface (Takeda in view of Maruyama and further in view of Yamamoto teaches a spotlight which illuminates the coordinate positions of the defect, wherein the coordinate positions are obtained from the control means and the coordinate recording section. When the operator removes the wafer for inspection or disposal, the spotlight continues to illuminate the coordinate positions now located on the holding surface. Further, it would have been obvious to illuminate the coordinate position with a high intensity light source such that some light may pass through the thin wafer.).
Takeda in view of Maruyama and further in view of Yamamoto may not teach cleaning grinding means configured for grinding the holding surface.
However, Masaaki teaches a foreign matter removal tool and method, wherein a grinding apparatus (fig. 1) includes a rough grinding station and a finish grinding station (fig. 1). Additionally, the grinding apparatus includes a grindstone 12 of a foreign matter removal tool 10 for removing foreign matter on the holding surface 4a (paragraph 0051 of the attached translation).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda in view of Maruyama and further in view of Yamamoto to incorporate the teachings of Masaaki to provide a grindstone of a foreign matter removal tool for removing foreign matter on the holding surface, wherein the grindstone is configured for grinding the holding surface. Specifically, it would have been obvious to include a foreign matter removal tool in Takeda’s, as modified, grinding apparatus. Doing so would allow the foreign matter removal tool to remove foreign matter from the holding surface which would promote cleanliness and allow the suction chuck to adequately secure the wafer. 
Regarding claim 2, Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki teaches the claimed invention as rejected above in claim 1. Additionally, Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki teaches wherein said spotlight illuminates the ground surface of the wafer at the X-axis and Y-axis coordinate position stored in the storage means (Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki teaches a spotlight which illuminates the coordinate positions of the defect, wherein the coordinate positions are obtained from the control means and the coordinate recording section. The spotlight illuminates the ground surface of the wafer when the wafer is present on the chuck. The spotlight illuminates the holding surface when the operator removes the wafer from the chuck for inspection or disposal).  
Regarding claim 4, Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki teaches the claimed invention as rejected above in claim 1. Additionally, Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki teaches wherein said grinding means includes a rough grinding apparatus (Takeda, coarse grinding unit 3) and a finish grinding apparatus (Takeda, finish grinding unit 4).
Regarding claim 5, Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki teaches the claimed invention as rejected above in claim 4. Additionally, Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki teaches wherein the cleaning grinding means includes a grinding stone (Takeda was modified to include Masaaki’s teaching of a foreign matter removal tool 10 having a grindstone 12).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US PGPUB 20170370856), hereinafter Takeda, in view of Maruyama et al. (US Patent 7112889), hereinafter Maruyama, and further in view of Yamamoto et al. (US Patent 5831854), hereinafter Yamamoto, and yet further in view of Masaaki (JP 2015054362) as applied to claim 1 above, and further in view of Kihara et al. (US PGPUB 20100032806), hereinafter Kihara.
Regarding claim 3, Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki teaches the claimed invention as rejected above in claim 1. Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki may not explicitly teach wherein the holding table is configured to incline to adjust an inclination of the holding surface and the wafer relative to a bottom surface of said grinding means.  
However, Kihara teaches a wafer production method including a support table comprising a holding table for holding a wafer 2. The supporting table 10 is provided with one fixed shaft 12 and two lifting shafts 13 [0043]. The holding table is constructed so that its upper face can be tilted at a desired angle by moving support points of the support table up and down with the two lifting shafts to incline the support table [0045]. Overall, Kihara teaches an inclination adjustment mechanism configured to adjust an inclination of the holding surface and the wafer relative to a bottom surface of the grinding means (fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki to incorporate the teachings of Kihara to provide a grinding apparatus having a holding table, and an inclination adjustment mechanism, wherein the holding table is configured to incline to adjust an inclination of the holding surface and the wafer relative to a bottom surface of said grinding means. Specifically, it would have been obvious to incorporate Kihara’s tilting mechanism for tilting the holding surface of the wafer chuck. Incorporating the tilting mechanism would allow the polishing device to finely adjust the holding surface in order to ensure a level holding surface which would promote uniform and flat polishing of the wafer. Additionally, incorporating the tilting mechanism would increase the utility of the polishing apparatus by allowing the chuck table to tilt as desired. 
Response to Arguments
6. Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Applicant argues Takeda in view of Maruyama and further in view of Yamamoto fails to teach the amended claim language (page 5 of the Applicant’s remarks). Applicant is arguing claims that have been amended, and the specific combination of Takeda in view of Maruyama and further in view of Yamamoto was not relied upon to teach the amended claim language. Rather, Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki was relied upon to teach the amended claim language. See above rejection for more details. 
Applicant argues the prior art fails to teach that an internal crack would present as a cross line on the surface of the wafer, and that an internal crack is inside that wafer and not on the surface of the wafer (bottom of page 6 of the Applicant’s remarks). The examiner respectfully disagrees. It would have been obvious to a person having ordinary skill in the art that Takeda’s teaching of detecting the internal crack also teaches detecting a cross line on the ground surface of the wafer. Specifically, an internal crack would be present as a cross line on the ground surface of the wafer. Additionally, the instant specification teaches “When the wafer W is ground in this state, a cross-shaped crack (cross line) is caused in the wafer” (last paragraph of page 25 of the instant specification). Applicant asserts that this portion of the specification is referring to a crack in the ground surface of the wafer and not within the wafer itself. However, a crack in the ground surface of the wafer can be interpreted to be a crack within the wafer. Additionally, a crack on the surface of the wafer would have a depth, therefore making the crack within the wafer. Lastly, the Applicant argues a crack that is inside the wafer could not be illuminated by the spotlight as recited in claim 1. However, claim 1 does not require the spotlight to illuminate the crack. See above rejection for more details. 
Applicant argues Takeda fails to teach “a spotlight illuminating the holding surface at the X-axis and Y-axis coordinate position stored in the storage means after the wafer has been removed from the holding surface” (second to last paragraph on page 7 of the Applicant’s remarks). Applicant is arguing claims that have been amended, and Takeda alone was not relied upon to teach this claim language. Rather, Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki was relied upon to teach the amended claim language. See above rejection for more details.
Applicant argues the prior art does not teach “a spotlight illuminating the holding surface at the X-axis and Y-axis coordinate position stored in the storage means after the wafer has been removed from the holding surface” (second paragraph of page 8 of the applicant’s remarks). The examiner respectfully disagrees. Takeda in view of Maruyama and further in view of Yamamoto and yet further in view of Masaaki teaches a spotlight which illuminates the coordinate positions of the defect, wherein the coordinate positions are obtained from the control means and the coordinate recording section. When the operator removes the wafer for inspection or disposal, the spotlight continues to illuminate the coordinate positions now located on the holding surface. Further, it would have been obvious to illuminate the coordinate positions with a high intensity light source such that some light may pass through the thin wafer. See above rejection for more details. 
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723